DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bump” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the bump" and “the cavity” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the groove channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeremias (US 4,480,952) in view of Hung (US 6,404,301).
Regarding claim 1, Jeremias discloses: A tool (Abstract; see fig. 1) for a double-angle chamfering cutter (see fig. 1, where section #16 and #18 are at an angle and sections #34 and #36 are at another angle and thus the cutting sections angled can be used to create a chamfered cut), comprising a cutter body (#12) and the other end of the cutter body is provided with a chamfering blade (see fig. 1, where #10 has cutting sections #16, #18, #34, #36 that are angled are used to create a chamfered cut), and the chamfering blade is positioned symmetrically on both sides of the cutter body (see #24 and #26 of fig. 1, 3 and 5, where chamfering blades both sides are symmetrical).
Jeremias fails to directly disclose: comprising a cutter handle and wherein the cutter handle is connected to one end of the cutter body via a snap-fit connection device.
In the same field of endeavor, namely tools, Hung teaches: comprising a cutter handle (#3) and wherein the cutter handle is connected to one end of the cutter body via a snap-fit connection device (see fig. 3, where handle #3 is connected to body #2).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Jeremias so that the tool comprises a cutter handle and wherein the cutter handle is connected to one end of the cutter body via a snap-fit connection device as taught by Hung in order to allow a handle to be attached to the end shaft of the chamfering tool and maintain the tool steady for an efficient machining process by preventing wobbling that can occur at the end of the tool that can also cause the tool to be released accidently from its locking state and also provide a convenient release connection.

Regarding claim 2, the modified invention of Jeremias discloses the invention of claim 1, the modified invention of Jeremias further discloses: wherein the inner side of the cutter handle is provided with a hole (#31 of Hung), one side of a hole wall (see fig. 3, where wall of #3 has hole #32 of Hung) is provided with a groove channel (#32 of Hung), and the cutter body enters along the hole inside the cutter handle (see fig. 4 and 5, where #2 body enters the handle #3 of Hung).
Jeremias fails to directly disclose: a diameter of the hole is a half of a diameter of the cutter handle.
It would have been an obvious matter of design choice to make diameter of the hole to be half the diameter of the cutter handle as desired for the purpose of providing the handle with an adequate diameter size that will allow most common tools to slide and fit into the hole of the cutter handle and minimizing the risk of tools not sliding into the hole of the cutter handle, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 3 and 4, the modified invention of Jeremias substantially discloses claim 1, except Jeremias fails to further disclose: wherein one end of the cutter body is provided with a sliding track perpendicular to the cutter body, the sliding track and the side of the cutter body form a cavity, a spring is arranged inside, one end of the spring is fixedly connected to the side of the cutter body, and the other end of the spring is fixedly connected to a bump outside the cavity, and the bump is fixedly connected to the sliding track; and wherein the snap-fit connection device comprises a groove channel on the handle and the bump facing the cavity, and the bump follows the cutter body to enter the cutter handle along the hole and falls into the groove channel inside the cutter handle.
In the same field of endeavor, namely tools, Hung teaches: wherein one end of the cutter body is provided with a sliding track (#26, #261 and end of #26 with a small diameter section) perpendicular to the cutter body (see fig. 3, where #2 is perpendicular), the sliding track and the side of the cutter body form a cavity (see fig.3, where #26, #261 and end of #26 form a cavity), a spring (#28) is arranged inside (see fig. 3), one end of the spring is fixedly connected to the side of the cutter body (see fig. 3, where spring #28 is connected to side #26 and #29 of body #2), and the other end of the spring is fixedly connected to a bump (#27, #272) outside the cavity (see fig. 3, where #271 of bump is outside cavity), and the bump is fixedly connected to the sliding track (see fig. 3, where #27 and #72 connect to #32, #26 and #261); and wherein the snap-fit connection device comprises a groove channel (#32) on the handle and the bump facing the cavity (see fig. 3), and the bump follows the cutter body to enter the cutter handle along the hole and falls into the groove channel inside the cutter handle (see fig. 3, where bump #27 goes through #26 of body #2 and goes into groove channel #32).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Jeremias so that wherein one end of the cutter body is provided with a sliding track perpendicular to the cutter body, the sliding track and the side of the cutter body form a cavity, a spring is arranged inside, one end of the spring is fixedly connected to the side of the cutter body, and the other end of the spring is fixedly connected to a bump outside the cavity, and the bump is fixedly connected to the sliding track; and wherein the snap-fit connection device comprises a groove channel on the handle and the bump facing the cavity, and the bump follows the cutter body to enter the cutter handle along the hole and falls into the groove channel inside the cutter handle as taught by Hung in order to allow a reliable and easy to use connection by an operator to release and lock the cutter body to the cutter handle without necessitating the use of external tools and thus reducing tool change time, while improving overall operation efficiency.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeremias (US 4,480,952) in view of Hung (US 6,404,301) and in further view of Heule (US 4,710,072).
Regarding claim 5, the modified invention of Jeremias substantially discloses claim 1, except, Jeremias fails to further disclose: wherein the cutter body is provided with two chamfering blades at one end away from the cutter handle, the chamfering blade is engaged with the cutter body via a locking screw, two chamfering blades are a chamfering blade A and a chamfering blade B, respectively, the chamfering blade A and chamfering blade B are positioned on both sides of the cutter body, and the chamfering blade A and the chamfering blade B are two identical blades.
In the same field of endeavor, namely tools, Heule teaches: wherein the cutter body is provided with two chamfering blades (#14 and #15) at one end away from the cutter handle, the chamfering blade is engaged with the cutter body via a locking screw (#14 and #15 are connected to body by screws #17 and #18 respectively), two chamfering blades are a chamfering blade A (#14) and a chamfering blade B (#15), respectively, the chamfering blade A and chamfering blade B are positioned on both sides of the cutter body (see fig. 1), and the chamfering blade A and the chamfering blade B are two identical blades (Abstract; see fig. 1, where #14 and #15 are symmetrical).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamfering tool of Jeremias so that the chamfer tool has two chamfer blades connected to the body and wherein the cutter body is provided with two chamfering blades at one end away from the cutter handle, the chamfering blade is engaged with the cutter body via a locking screw, two chamfering blades are a chamfering blade A and a chamfering blade B, respectively, the chamfering blade A and chamfering blade B are positioned on both sides of the cutter body, and the chamfering blade A and the chamfering blade B are two identical blades as taught by Heule in order to allow the two chamfer blades to be removed at any time if damage occurs to the blades, or they require re-sharpening or are deteriorating, simplifying the tool changing process.

Regarding claim 6, the modified invention of Jeremias substantially discloses claim 5, the modified invention of Jeremias further discloses: wherein the chamfering blade A and the chamfering blade B are both provided with two inclining ports in a direction perpendicular to the cutter body (see #16, #18, #32, #34 of fig. 1 are perpendicular to body #12 of Jeremias), an upper port is inclined by 30 degree (beta of fig. 4, where #32 and #34 is the upper port and can be inclined at 30 degrees that is within the range from 15-60 degrees mentioned in Column 2, lines 53-55 of Jeremias), and the lower port is inclined by 60 degrees (alpha of fig. 4, where #16 and #18 is the lower port and can be inclined at 60 degrees that is within the range from 20-135 degrees mentioned in Column 2, lines 37-40 of Jeremias).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeremias (US 4,480,952) in view of Hung (US 6,404,301) and in further view of Lai (US 7,653,970).
Regarding claim 7, the modified invention of Jeremias substantially discloses claim 1, except Jeremias fails to further disclose: wherein a square region is provided on the cutter handle, a button is arranged in the square region, and the button is attached to the groove channel.
In the same field of endeavor, namely tools, Lai teaches: wherein a square region (see annotated fig. below) is provided on the cutter handle, a button (#42) is arranged in the square region, and the button is attached to the groove channel (see fig. 2, where #42 button goes into groove #332).

    PNG
    media_image1.png
    244
    475
    media_image1.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutter handle of the modified invention of Jeremias so that a square region is provided on the cutter handle, a button is arranged in the square region, and the button is attached to the groove channel as taught by Lai in order to provide an ergonomic button that eases visual indication for an operator that indicates that the cutter body can locked or released by actuation of the button.

8.	Regarding claim 7, the modified invention of Jeremias discloses the invention of claim 1, except Jeremias fails to further disclose: and the square region is positioned in a middle of a diameter of the cutter handle.
It would have been an obvious matter of design choice to make a square region in the cutter handle of the modified invention of Jeremias to be positioned in the middle of a diameter of the cutter handle as desired for the purpose of allowing the button area to be in a safe position in the handle while avoiding being in too close proximity to the operation of the tool area that may cause damage to an operator or too far where an operator may take an extensive amount of time to operate the release or locking of the cutter body, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 6,216,317) teaches a snap-fit mechanism to move a cutter body similar to the snap-fit mechanism of the double-angle chamfering tool. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 6,523,441) teaches a snap-fit mechanism to move a cutter body similar to the snap-fit mechanism of the double-angle chamfering tool. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heule (US 5,181,810) teaches a double-angle chamfering blade similar to the chamfering blade of the double-angle chamfering tool. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wahli (US 3,590,671) teaches a double angle chamfering blade similar to the chamfering blade of the double-angle chamfering tool. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 6278170 teaches a double-angle chamfering tool similar to the chamfering blade of the double-angle chamfering tool. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722